266 F.2d 32
Oscar Junior WEBB, Appellant,v.UNITED STATES of America, Appellee.
No. 13726.
United States Court of Appeals Sixth Circuit.
May 1, 1959.

W. E. Badgett, Knoxville, Tenn., on brief for appellant.
John C. Crawford, Jr., John F. Dugger and James M. Meek, U.S. Atty., Knoxville, Tenn., on brief for appellee.
Before MARTIN, Chief Judge, MILLER, Circuit Judge, and MATHES, District judge.
PER CURIAM.


1
This is an appeal from a judgment entered on the verdict of a jury convicting appellant of the violation of the Mann Act (Section 2421, Title 18, U.S.C.A.) and a sentence of five years' imprisonment imposed thereunder.


2
The cause has been duly considered by this court on the briefs of the attorney for appellant and the United States Attorney and upon the record: from all of which it appears that there is substantial evidence to support the verdict of the jury that defendant-appellant was guilty as charged.


3
We find no reversible error, either in the charge of the court or in the conduct of the trial; nor do we find error in the district judge's giving supplemental instructions to the jury in accordance with the authority of Allen v. United States, 164 U.S. 492, 501, 17 S. Ct. 154, 41 L. Ed. 528 (See also Logsdon v. United States, 6 Cir., 253 F.2d 12).


4
The judgment of conviction and sentence is affirmed.